Citation Nr: 0914907	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for hypertension, 
including as secondary to service connected major depressive 
disorder.  

2.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to service 
connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 20, 1969, to 
December 2, 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran testified at a hearing at the RO before a Member 
of the Board in December 2005.  

The case was remanded by the Board in September 2006.  


FINDINGS OF FACT

1.	Hypertension was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event or to be related to or permanently made 
worse by a service connected disease or injury.

2.	GERD was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event or to be related to or permanently made worse 
by a service connected disease or injury.




CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated by service 
and is not proximately due to, the result of, or aggravated 
by a service connected disease or injury. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.	GERD was neither incurred in nor aggravated by service nor 
is it proximately due to, the result of, or aggravated by a 
service connected disease or injury. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in February 2004 and October 2006, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The October 2006 VCAA letter included all necessary 
notifications to satisfy these provisions.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The Veteran is claiming service connection for hypertension 
and GERD, primarily as due to or aggravated by his service 
connected, psychiatric disorder, major depression, which is 
evaluated as 50 percent disabling.  Prior to consideration of 
this matter, direct service connection must be considered as 
well.  See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 1994).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has reviewed the entire evidence of record, 
including the service treatment records and records of 
private and VA treatment subsequent to service.  The 
Veteran's blood pressure readings during service are not 
shown to be elevated and there is no indication of any 
gastrointestinal disorder during service or in the years 
immediately subsequent to service.  Hypertension is first 
documented in 1996 and GERD first shown in 2003.  Nor is 
there a medical opinion relating any hypertension or GERD to 
the Veteran's period of active duty.  Rather, one of the 
Veteran's private physicians submitted a statement, dated in 
July 2004, that it was not his intention to imply that 
hypertension or GERD were related to the Veteran's military 
service.  This opinion was reiterated by a VA physician who 
evaluated the Veteran in October 2008.  Under these 
circumstances, service connection on a direct basis is 
denied.  

The Veteran's primary contention is that his hypertension and 
GERD are due to or aggravated by his service connected 
psychiatric disorder, which has been diagnosed as a major 
depressive disorder.  He has advanced these contentions both 
in his correspondence and at the hearing on appeal before the 
undersigned in December 2005.  At that time, he stated that 
he had been told by private physicians that his psychiatric 
disorder had aggravated his hypertension and his GERD.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation 
of a Veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).

There is some medical support for the Veteran's contentions 
regarding secondary service connection in the form of two 
statements from private physicians, both dated in January 
2006.  The first indicates that the physician believes it is 
as likely as not that hypertension and GERD are associated 
with PTSD.  The second, by a different physician, indicates 
that the Veteran had related a history of hypertension 
requiring medication since 1996 and had also related a long 
history of anxiety and depression related to military 
service.  The examiner noted that both of the Veteran's 
parents had hypertension and that the Veteran had a component 
of essential hypertension that is common in western society.  
She went on to state that she suspected that the Veteran's 
blood pressure fluctuations were related to his underlying 
anxiety and explained that increased production of stress 
hormone can cause vasoconstriction and elevated blood 
pressures.  

An examination was conducted by VA in October 2008.  
Following full examination and review of the medical records, 
the examiner rendered diagnoses of GERD, mild, uncomplicated; 
and hypertensive vascular disease.  At that time, the 
examiner rendered opinions that the GERD and hypertension 
were not caused by or aggravated by an anxiety neurosis or 
depression.  Commenting on the private physicians opinion 
that the hypertension and GERD were associated with PTSD, 
this meant that there was a comorbidity between the disorders 
and not that the psychiatric disorder caused or aggravated 
the hypertension and GERD.  Specifically regarding the 
Veteran's hypertension, it was noted that this was a 
multifactorial disorder that came on later in life and that 
major depression was not one of the multiple factors that 
contributed to the development of hypertension.  

After review of these medical opinions, the Board finds that 
the weight of the evidence is against the claim for secondary 
service connection for the Veteran's hypertension and GERD.  
The first private physician who rendered opinions in January 
2006 expressed himself in terms that the psychiatric disorder 
was associated with the hypertension and GERD, not that it 
had caused or aggravated the disabilities.  The second said 
nothing about the GERD, but stated that the anxiety caused 
vasoconstrictions that led to fluctuations in blood pressure, 
essentially that it caused exacerbations of the hypertension.  
This is not the same as saying that the psychiatric disorder 
aggravated the hypertension.  Assuming that the physician's 
statement is completely correct, it does not amount to the 
hypertension permanently being made worse by the psychiatric 
disorder.  The fluctuations do not rise to aggravation, and 
it is not otherwise indicated by this opinion.  The VA 
physician was much more specific in stating that no 
relationship existed, either directly or through aggravation 
and, contrary to the contentions of the Veteran's 
representative, gives a very specific reason for his opinion.  
That being that the disorders share a comorbidity, but do not 
aggravate one another.  For this reason the Board concludes 
that there is no basis to establish service connection for 
either hypertension or GERD and the claims must be denied.  


ORDER

Service connection for hypertension is denied.  

Service connection for GERD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


